Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 8/17/2022.
Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kwon et al. (US 2016/0378224).
Pertaining to claim 1, Kwon shows, with reference to FIG. 10A-B, an organic light emitting display device, comprising: 
a substrate (SUB); 
a plurality of first electrodes (AE) on the substrate; 
a pixel defining layer (PXL) on the substrate, the pixel defining layer defining a plurality of first openings (shown in FIG. 10B), a first one (e.g. left) of the first openings exposing at least a part of a first one of the first electrodes and a second one (e.g. right) of the first openings directly adjacent to the first one of the first openings exposing at least a part of a second one of the first electrodes; 
an organic light emitting layer (EML) on each of the first electrodes;
a second electrode (CE) on the organic light emitting layer; 
a sensing electrode (SP1) on an upper side of the second electrode and offset from the first one of the first openings and the second one of the first openings such that the sensing electrode does not overlap the first and second one of the first openings; and 
a first organic layer (TS) (para. [0138]) on the sensing electrode, the first organic layer defining a plurality of second openings (shown in FIG. 10B) that respectively overlap the first one of the first openings and the second one of the first openings (shown in FIG. 10B).

Pertaining to claim 2, Kwon shows a size of the first openings is less than a size of the corresponding second openings on a plane (FIG. 10A-B).
Pertaining to claim 3, Kwon shows the first openings are in the corresponding second openings in a plan view (FIG. 10A).
Pertaining to claim 4, Kwon shows the first openings have a shape substantially the same as a shape of the second openings on a plane (FIG. 10A).
Pertaining to claim 7, Kwon shows the first organic layer overlaps the pixel defining layer (FIG. 10B).
Pertaining to claim 8, Kwon shows a second organic layer (CF) (para. [0185]) in the second openings (FIG. 17A).
Pertaining to claim 9, Kwon shows the second organic layer comprises a light transmitting organic material (para. [0187]).
Pertaining to claim 10, Kwon shows the first organic layer may be a black matrix (para. [0191]), and thus us the second organic layer CF will inherently have a higher refractive index.
Pertaining to claim 13, Kwon shows the second organic layer is on the first organic layer (FIG. 17A).
Pertaining to claim 14, Kwon shows the second organic layer has a height substantially equal to a height of the first organic layer (FIG. 17C).
Pertaining to claim 15, Kwon shows each of an edge of the first openings and an edge of the corresponding second openings forms a closed loop, and the closed loop has a substantially circular, rhombic or octagonal shape on a plane (FIG. 10A).
Pertaining to claim 17, Kwon shows the sensing electrode includes a first sensing electrode and a second sensing electrode crossing each other (FIG. 10A). 
Pertaining to claim 18, Kwon shows the sensing electrode has a mesh shape.
Pertaining to claim 19, Kwon shows a thin film encapsulation layer (TFE) between the second electrode and the sensing electrode (FIG. 10B).
Pertaining to claim 20, Kwon shows the sensing electrode is outside of each of the first openings and each of the second openings (FIG. 10B).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
Pertaining to claim 5, although Kwon does not explicitly show the first organic layer comprises a light transmitting material, Kwon does list materials for the first organic layer (para. [0138]). These materials are known in the art to be light transmissive in at least some applications. Thus, the first organic layer comprising a light transmitting material would be obvious to one of ordinary skill in the art.
Pertaining to claim 12, although Kwon does not explicitly specify the claimed value of the angle between the interface between the first organic layer and the second organic layer and a line parallel to the substrate, FIG. 10B clearly suggests an angle that is greater than 45° and less than 90°, which encompasses the claimed range.
Pertaining to claim 16, although Kwon does not explicitly show the distance of the gap, However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the gap to be 0.5 to 5 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kimura et al. (WO 2017/195339).
Although Kwon does not specify the refractive indices of the first organic layer (black matrix) and the second organic layer (color filter), Kimura teaches on p. 12, 6th paragraph that, for a similar device, the black matrix has a refractive index of 1.5 and the color filter has a refractive index of 1.5-1.7. These values overlap or lie within the claimed ranges.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the first and second organic layers of Kwon to have the refractive indices taught by Kimura, as Kimura identifies these as optimum conditions or producing optimum conditions (p. 12, 6th paragraph).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As noted in the interview on 7/29/2022, Her (US 2015/0049030) discloses an OLED with integrated touch sensors similar to both Kwon and Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896